DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7, and 8 is/are rejected under 35 U.S.C. 102a as being anticiapted by Pike et al. (US 2016/0276865).
Referring to Claim 1, Pike teaches an information display apparatus comprising:
a first display unit configured to display information (paragraph 51 showing the charging station comprising a display);
a placement part configured so that a portable terminal apparatus is placed thereon (see fig. 9 which shows a pad for a portable terminal to be placed on), the placement part comprising a noncontact charging unit configured to charge the portable terminal apparatus placed on the placement part (paragraph 76 which shows how coils are used to provide wireless charging of portable devices);
an orientation determination unit configured to determine an orientation of the portable terminal apparatus placed on the placement part (see fig. 9 where the first 
a first display control unit configured to control display of information in the first display unit (paragraph 51 which shows a display showing charging status of a portable device); and
a charging control unit configured to control charging of the portable terminal apparatus by the noncontact charging unit, wherein the charging control unit controls the noncontact charging unit so as to perform a process for charging the portable terminal apparatus when the portable terminal apparatus is placed on the placement part (paragraph 76 which shows how coils are used to provide wireless charging of portable devices when placed on the pad), and
the first display control unit makes the first display unit display information received from the portable terminal apparatus when the orientation of the portable terminal apparatus determined by the orientation determination unit is a first orientation (paragraph 51 which shows a display showing charging status of a portable device where the battery charge information is sent to the charging station from the portable device, all while the device is in the charging area 109 or 111), and makes the first display unit display information other than the received information when the orientation determined by the orientation determination unit is a second orientation different from the first orientation (see fig. 9 where if the portable device is placed on an area that is outside the charging area, such as between 109 and 111, the device is not charging and the display indicating that, which includes showing a blank screen, counts as information provided to a user that indicates that charging is not occurring).
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pike in view of Chun et al. (US 2015/0177896).
Referring to Claim 2, Pike does not teach the first display control unit making the first display unit display information related to a route guide received from the portable terminal apparatus when the orientation determined by the orientation determination unit is the first orientation, and making the first display unit display an image for operating a content stored in the information display apparatus when the orientation determined by the orientation determination unit is the second orientation. Chun teaches the first display control unit making the first display unit display information related to a route guide received from the portable terminal apparatus when the orientation determined by the orientation determination unit is the first orientation (see paragraph 5 which shows route navigation information transferred from mobile to vehicle apparatus and display), and making the first display unit display an image for operating a content stored in the information display apparatus when the orientation determined by the orientation determination unit is the second orientation (see fig. 5 
	Referring to Claim 3, Pike teaches the information display apparatus is an apparatus used in a vehicle (see beginning of paragraph 70 which states charging integration system 1 with display (paragraph 18) as part of vehicle seat 3), the information display apparatus further comprises a vehicle information acquisition unit configured to acquire information related to the vehicle (paragraph 51 which shows a display acquiring and showing charging status of a portable device). Chun teaches when the orientation determined by the orientation determination unit is the first orientation, the first display control unit makes the first display unit display information related to a route guide received from the portable terminal apparatus (see paragraph 5 which shows route navigation information transferred from mobile to vehicle apparatus and display), whereas when the orientation determined by the orientation determination unit is the second orientation, the first display control unit makes the first display unit display information related to the vehicle acquired by the vehicle information acquisition unit (see fig. 5 where the second orientation would be on the surface but not aligned with the charging device or connectors which would mean the vehicle display would display standard vehicle information that it normally display when no device is connected). Therefore, it would have been obvious to one of ordinary skill 
Referring to Claim 4, Chun also teaches the portable terminal apparatus comprises a second display unit configured to display information, and a second display control unit configured to control display of information in the second display unit (see 300 of fig. 5 which shows display of portable device and display control unit (processor known in the art to be within a smartphone) inside portable device),
when the orientation determined by the orientation determination unit is the first orientation, the first display control unit makes the first display unit display information received from the portable terminal apparatus (see paragraph 48 where the display of the portable device 300 affects what is displayed on display of vehicle device 100), and
when the orientation determined by the orientation determination unit is the first orientation, the second display control unit makes the second display unit display an operation image for operating the information to be displayed in the first display unit in an orientation conforming to the orientation of the display in the first display unit (paragraph 48 which shows a user controlling the touch display of the portable device 300 which affects what is displayed on first display 100).
Referring to Claim 5, Chun also teaches the portable terminal apparatus comprising a second operation unit configured to receive a touch operation performed on a second display surface, the second display surface being a display surface of the second display unit (paragraph 48 which shows a user controlling the touch display of the portable device 300), and
.

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claim 6, Pike and Chun do not teach, alone nor in combination, the information display apparatus further comprises a first operation unit configured to receive a touch operation performed in a first display surface, the first display surface being a display surface of the first display unit,
the first operation unit disables a touch operation performed in the first display surface when the orientation determined by the orientation determination unit is the first orientation, and
the first operation unit receives a touch operation for information, displayed on the first display surface, other than the received information when the orientation determined by the orientation determination unit is the second orientation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE YUN whose telephone number is (571)272-7860. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 5712727867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EUGENE YUN/Primary Examiner, Art Unit 2648